           Case 1:20-cv-05800-VEC Document 25 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                               DOCUMENT
                                                                            ELECTRONICALLY FILED
 -------------------------------------------------------------- X
                                                                            DOC #:
 LISA COOLEY, LLC,                                              :
                                                                            DATE FILED: 12/11/2020
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :           20-cv-5800 (VEC)
                                                                :
 THE NATIVE, S.A.,                                              :                ORDER
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference was held on December 11, 2020;

        IT IS HEREBY ORDERED THAT:

        1. Defendant’s motion to dismiss is due by December 21, 2020. Plaintiff’s opposition

             is due by January 11, 2021. Defendant’s reply is due by January 25, 2021.

        2. The Court will not enter a case management plan at this time. Discovery is STAYED

             pending resolution of the motion to dismiss.




SO ORDERED.
                                                                    ________________________
Date: December 11, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
